Citation Nr: 1828718	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-34 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for varicose veins of the lower extremities.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart disability, to include mitral valve prolapse.

6.  For the period prior to June 27, 2017, entitlement to an initial evaluation in excess of 40 percent for residuals of a traumatic brain injury (TBI).

7.  For the period prior to June 27, 2017, entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  From June 27, 2017, entitlement to an initial evaluation in excess of 70 percent for PTSD with residuals of a TBI.

9.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic headaches (associated with a TBI).

10.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain.

11.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

12.  For the period prior to July 27, 2013, entitlement to a total disability rating based on individual unemployability (TDIU).

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

14.  Entitlement to service connection for a right shoulder disability.

15.  Entitlement to service connection for a left shoulder disability.

16.  Entitlement to an initial evaluation in excess of 10 percent for scalp scars.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to August 2003, and from October 2003 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2013 (two) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Board remanded the Veteran's claims for further development.  A more detailed procedural history is provided therein.  These matters are now returned to the Board for further appellate review.

Subsequently, a September 2017 rating decision awarded a TDIU, effective July 27, 2013, and it awarded a higher 70 percent rating for the Veteran's PTSD, effective June 27, 2017.  As these awards did not constitute grants of the full benefit sought on appeal (as explained in detail below), entitlement to a higher initial ratings for the Veteran's PTSD, and entitlement to a TDIU prior to July 27, 2013 remain on appeal before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right shoulder disability, service connection for a left shoulder disability, entitlement to an initial rating in excess of 10 percent for scalp scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A September 2008 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  Evidence received since the September 2008 rating decision is cumulative and redundant.

3.  Active tuberculosis is not shown at any time in service or post-service.

4.  Varicose veins of the lower extremities were noit manifest during service.

5. Hypertension was not manifest during service or within one year of separation.  Hypertension is unrelated to service.

6.  Hypertension is unrelated (causation or aggravation) to service connected disease or injury.

7.  No heart disability is shown, to include no mitral valve prolapse.

8.  For the period prior to June 27, 2017, the Veteran's residuals of a TBI are manifested by subjective complaints of forgetfulness and memory loss, and difficulty with concentration, with objective evidence on testing of mild impairment of memory, attention, concentration, executive functions, resulting in mild functional impairment; no more than level "2" impairment in facets of cognitive impairment and subjective symptoms is shown.

9.  For the period prior to June 27, 2017, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, panic attacks (weekly or less often), chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control (such as unprovoked irritability with periods of violence).

10.  From June 27, 2017, the Veteran's PTSD with residuals of a TBI are manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; total social and occupational impairment is not shown or approximated.

11.  The Veteran's posttraumatic headaches are manifested by characteristic prostrating attacks more frequently than once per month; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.

12.  Lumbar strain is manifested by pain and limited motion.  Remaining functional flexion is better than 30 degrees.

13.  The Veteran's tinnitus is assigned the maximum available schedular rating.

14.  For the period prior to July 27, 2013, the Veteran was service connected for: PTSD (50 percent); residuals of a TBI (40 percent); posttraumatic headaches (30 percent); lumbar strain (20 percent); tinnitus (10 percent); and scars due to a TBI (10 percent ); his combined ratings were 60 percent from April 14, 2010, and 90 percent from April 17, 2012.

15.  The Veteran's service connected disabilities do not render him unable to secure and follow substantially gainful employment.

16.  The Veteran is not shown to have the anatomical loss or loss of use of both feet, or of one hand and one foot, or to be blind in both eyes, with 5/200 visual acuity or less, or to be permanently bedridden as a result of service-connect disability, or to otherwise be so helpless as to be in need of regular aid and attendance as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Tuberculosis was not incurred in or aggravated by service, and tuberculosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.371, 3.372, 3.374, 3.375 (2017).

4.  Varicose veins of the lower extremities were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  Hypertension is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).

7.  Heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

8.  For the period prior to June 27, 2017, the criteria for an initial disability rating in excess of 40 percent for residuals of a TBI are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8045 (2017).  

9.  For the period prior to June 27, 2017, the criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

10.  From June 27, 2017, the criteria for an initial disability rating in excess of 70 percent for PTSD with residuals of a TBI are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045, 4.130 (2017).  

11.  The criteria for an initial disability rating in excess of 30 percent for posttraumatic headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

12.  The criteria for an initial disability rating in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

13.  The criteria for an initial disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6260 (2017).

14.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).

15.  The criteria for an award of SMC based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, 4.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a April 2010, June 2012, and March 2017 notice letters fully satisfied the notice requirements of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the Veteran's VA and private treatment records are all in the claims file.  The Board acknowledges that only a few service treatment records from the Veteran's second period of active service (October 2003 to February 2005) have been associated with the claims file, and that the RO prepared an August 2008 formal finding of the unavailability of additional records from that period.  The Board notes that the RO requested all available service treatment records from the Records Management Center (RMC), the Veteran's unit, and the adjutant general.  The RO also requested that the Veteran submit copies of any records in his possession, and the RO suggested alternate sources of evidence.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

The Board also acknowledges that the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule where service records have been lost or destroyed through no fault of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board acknowledges that the Veteran was not afforded a VA examination relating to his claims for service connection for tuberculosis or varicose veins.  The Board finds, however, that there was no duty to provide examinations for the these claims because, as explained in detail below, there is no competent evidence tending to indicate that the Veteran has ever had active tuberculosis, including no evidence of diagnosed active tuberculosis or even symptoms of active tuberculosis.  Also, there is no evidence of varicose veins in the service treatment records, nor any credible evidence tending to indicate that his varicose veins are related to his active service.  See 38 U.S.C.A. § 5103A(d)(2); McLendon, supra; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when it properly rejects the Veteran's lay testimony as being not credible).  While the Board acknowledges a lay person is generally competent to report varicose veins, the Veteran has never alleged that he has had varicose veins since service.

In March 2017, the Board remanded the claims so that a complete set of all of the Veteran's VA treatment records dated since 2005 could be associated with the claims file, so that he could be provided a VCAA-compliant notice relating to the SMC claim, and so that he could be afforded VA examinations relating to the hypertension, heart, TBI, posttraumatic headaches, PTSD, lumbar strain, TDIU, and SMC claims.  Pursuant to the Board's remand directives, all of the above directed development was completed by the AOJ, and the VA examiners answered all the questions posed by the Board and provided adequate rationales for the conclusions provided.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

The appellant has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

A.  New and Material - Hearing Loss

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss.  For the reasons explained below, the Board finds that new and material evidence has not been received.

If a notice of disagreement is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

With specific regard to claims involving hearing loss, the Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

A September 2008 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement or new and material evidence within one year of the September 2008 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2008).  In April 2010, the Veteran filed an application to reopen the claim.  

The evidence of record at the time of the last final denial in September 2008 included the Veteran's available service treatment records that in August 2002 his pure tone thresholds from 500 to 4000 hertz were all zero decibels bilaterally.  Also of record was a post-service March 2005 VA audiology record showing pure tone thresholds were within normal limits bilaterally (from zero to 10 decibels at 500 to 4000 hertz as specified in subsequent examination report) and word recognition was "excellent."  The Veteran failed to appear for a September 2008 VA examination.  See Rating decision, September 2008.

Since the last final denial in September 2008, the new evidence associated with the claims file includes more recent VA treatment records, which include a February 2009 audiology record showing again that pure tone thresholds were normal (from 5 to 15 decibels at 500 to 4000 hertz, and word recognition was "excellent" at 96 percent bilaterally.  See Medical records, received July 2010 at p.3 of 23; VA examination report, September 2010 (noting the thresholds in 2/09).  Also new was a September 2010 VA examination report showing that testing revealed pure tone thresholds from 10 to 15 decibels at 500 to 4000 hertz bilaterally.  Speech recognition using Maryland CNC word lists was noted as less than 70 percent bilaterally.  The VA examiner opined, however, that word recognition scores should not be used because "word recognition is much poorer than would be expected. . . Previous hearing tests demonstrated hearing within normal limits bilaterally with excellent word recognition bilaterally.  Veteran was using word substitutions/
associations as he responded and was taking a while to respond so he could think up a word to substitute."  The Board will not substitute its own medical judgment for that of the VA audiologist.  Thus, the Board finds that the 70 percent speech recognition scores are not credible and should not be used.  Then, a December 2017 VA examination report shows that audiological testing revealed pure tone thresholds from 5 to 15 decibels at 500 to 4000 hertz bilaterally.  Speech recognition using Maryland CNC word lists was noted as 96 percent bilaterally.

As shown above, since the last final denial in September 2008, new evidence associated with the file fails to show that the Veteran has a current hearing loss disability in either ear for VA compensation purposes, as his thresholds are all below 26 decibels bilaterally at 500 to 4000 hertz, and he is not shown to credibly have speech recognition scores below 94 percent.  Thus, the February 2009 VA audiology record, September 2010 VA examination report, and December 2017 VA examination report are not new and material because they do not tend to indicate that he has a current hearing loss disability for VA compensation purposes.  See Shade v. Shinseki, 38 C.F.R. § 3.156(a).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of a hearing loss disability meeting the criteria set forth in 38 C.F.R. § 3.385, there may be no service connection for such.  Therefore, as new and material evidence has not been received, the application to reopen the claim must be denied.

Although there is a general rule regarding the acceptance of evidence as credible for reopening purposes, such rule is not absolute.  The examiner found some results not credible and here, the general rule is not applicable.

B.  Tuberculosis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which period is three years in the case of active tuberculosis.  38 U.S.C.A. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods. 38 C.F.R. § 3.371(a) (2017).

The Veteran served on active duty from July 1997 to August 2003, and from October 2003 to February 2005.  He claims entitlement to service connection for tuberculosis.

The Veteran's service treatment records do not show any evidence of active tuberculosis infection.  Tuberculin purified protein derivative (PPD) tests were negative (zero) in July 1997, January 1998, May 1999, July 1999, April 2001, November 2001, and October 2002.  See records received September 2003 at p.9 and 12 of 160.

Post-service, an October 2009 VA treatment record shows a positive PPD skin test (10 mm), but that a chest x-ray revealed the Veteran's chest was clear and no tuberculosis was noted in the report.  He subsequently was given INH/ taking INH/pyridoxine.  See, e.g., CAPRI, received June 2017 at p.294 and 334 of 369.  No diagnosis of active tuberculosis, however, is shown in any post-service treatment records.

On review, the Veteran appears to base his claim for service connection on the fact that he had a positive PPD test in October 2009 and that he subsequently took INH/pyridoxine in 2010.  The Board notes, however, that a positive PPD test is merely a laboratory finding, and there is no medical evidence of record showing active tuberculosis at any time in service or post-service, including not within the three-year presumptive period.  38 C.F.R. § 3.307(a)(3).  The PPD test finding alone is not considered a disability for which service connection may be established.  Without diagnosed active tuberculosis, service connection for such may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran has some paramedic or EMT training.  To the extent that the Veteran himself opines that he does in fact have active tuberculosis, he has not explained the basis for this conclusion.  While the PPD test was positive, x-rays of his chest were clear and no active tuberculosis was found.  Therefore, without any other rationale, the Board finds his opinion to be of no probative value and to be contradicted by the October 2009 x-ray report.  The appellant's own opinion pales in comparison to the objective evidence.

Therefore, the Board concludes that the preponderance of the evidence is against granting service connection for tuberculosis, and that service connection may not be presumed; the benefit of the doubt rule is not for application.

C.  Varicose Veins

The Veteran also claims that he has varicose veins on his lower extremities that are related to his active service.  The Board notes at the outset that he has not identified any particular incident in service, and he has not alleged experiencing varicose veins since service.

The Veteran's service treatment records are silent as to any treatment for or diagnosis of varicose veins.  

Post-service, the first evidence of varicose veins is a September 2010 VA examination report relating to the Veteran's back in which the examiner noted the Veteran had varicose veins on his legs.  See VA treatment records, received June 2017 at p.266 of 369.  Subsequent VA treatment records dated since May 2011 show varicose veins were found on the Veteran's lower extremities.  See VA treatment records, received June 2017 at p.99 and 217 of 369.

The Board acknowledges that the presence of varicose veins are capable of lay observation.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Therefore, the Board concedes the Veteran's reports that he has varicose veins on his lower extremities, which is confirmed in his recent VA treatment records.  He has not, however, provided any history of his varicose veins.  He has not alleged that he has experienced varicose veins since service.  Without any evidence of in-service incurrence, or otherwise evidence of a link to service, the Board concludes that the preponderance of the evidence is against finding that the Veteran's varicose veins are related to his active service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).

In sum, service connection for varicose veins is not warranted; the benefit of the doubt rule is not for application.

D.  Hypertension

The Veteran asserts that he has hypertension that is related to his active service.  In the alternative, the Veteran asserts entitlement to service connection on a secondary basis generally, as he never alleged it was caused or aggravated by any specific disability.  See Correspondence, January 2014.

Under VA regulations, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran's available service treatment records do not show that hypertension was noted in service, albeit the Board does acknowledge that the Veteran's blood pressure readings were 140/98 in January 1998, and 150/80 in June 2001.  See STRs, received September 2003 at p.74 and 159 of 160.  His July 2003 separation examination report shows his blood pressure was 118/78, and includes no notation of hypertension.  See STRs, received September 2003 at p.8 of 63.  His January 2005 post-deployment questionnaire shows no concerns were raised regarding his blood pressure.  See CAPRI (LCM-VVA), received October 2012.

Post-service VA treatment records show the Veteran's blood pressure readings included as follows:  128/80 in March 2005 (see CAPRI at p.82 of 87), 138/80 in August 2005 (p.63), 134/76 in August 2005 (p.55), 141/96 in August 2007 (p.38), and 135/96 in October 2007 (p.15).  Subsequent VA treatment records show it was 138/115 in December 2008 (see CAPRI at p.350 of 369), and 134/88 in January 2010 (p.313).

A February 2010 VA treatment record shows it was noted that the Veteran had no history of hypertension.  See CAPRI, received June 2017 at p.308 at 369.

A March 22, 2010 VA mental health clinic record includes an active outpatient medication list that lists Atenolol for blood pressure, but no underlying clinical notations are shown regarding the basis for this notation.  See CAPRI, received June 2017 at p.289 of 369.  Subsequent VA active outpatient medication lists from 2010 to 2012 do not include Atenolol, and they specifically note "no" history of hypertension, although the Board acknowledges that his blood pressure reading was 147/90 in November 2011, and 151/87 in December 2011.  See, e.g., CAPRI received June 2017 at p.89, 113, 124, and 285 of 369.  

A medical record of hypertension is a July 2013 private treatment record by Dr. K.F. showing diagnosed unspecified essential hypertension.  See SSA records, received March 2017 at p.89 of 117.  A December 2013 VA nursing note also noted hypertension, and that his blood pressure reading was 160/78.  See CAPRI, received June 2017 at p.497 of 615.  A March 2017 VA treatment record shows the Veteran was prescribed amlodipine for treatment of his hypertension.  See VA examination report, May 2017. 

The Veteran was afforded a VA examination in May 2017.  The VA examiner acknowledged that a March 2010 VA mental health record showed reported treatment with atenolol for hypertension, that 2013 Dr. K.F. records showed hypertension, but no pharmacologic treatment, and that a March 2017 VA treatment record showed initiation of treatment with amlodipine.  Regarding direct service connection, the examiner opined that the Veteran's hypertension is less likely than not related to his active service.  The examiner reasoned that the Veteran's service treatment records showed occasional and transient rises in blood pressure that were associated with common illness (cough, fever, URI, gastritis), that the rest of the service treatment records showed normal readings, that transient elevations in blood pressure are not diagnostic for hypertension, and noted the prolonged period of time since service before initiation of treatment for hypertension.  Regarding secondary service connection, the examiner opined the Veteran's hypertension is less likely than not caused or aggravated by his PTSD.  The examiner reasoned that the risk factors for hypertension are age, obesity, family history, race, high sodium diet, excessive alcohol consumption, physical inactivity, and personality traits, and that the secondary causes of hypertension include medications, such as oral contraceptives,, glucocorticoids, illicit drugs, renal disease, and thyroid disease, not PTSD.

In light of the above evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension is related to his active service, or caused or aggravated by service-connected disease or injury.  The Board finds the May 2017 VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's hypertension.  The examiner took a history from the Veteran, reviewed the treatment records, examined him, and provided detailed findings and a detailed rationale for his conclusions.  The Board notes there is no medical opinion that contradicts the opinions of the May 2017 VA examiner.  Regarding direct service connection, the Board adds that as shown above, hypertension was not noted in service, and there is no record of blood pressure readings taken two or more times on at least three different days showing diastolic blood pressure of 90 mm or greater, or systolic blood pressure of 160 mm or greater, in service or within one year of service.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  Thus, he did not have characteristic manifestations sufficient to identify a chronic disease entity.  38 C.F.R. § 3.303(b).  Regarding secondary service connection, there is no medical evidence of record tending to link the Veteran's hypertension to any service-connected disability, including the Veteran's service-connected PTSD.  

To the extent that the Veteran, as a lay person, asserts that his hypertension had its onset during service or is otherwise related to his active service or secondary to his PTSD, the Board acknowledges that the Veteran is certainly competent to report facts within his personal observation, such as his symptomatology, or what he was told by another physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran has not reported experiencing symptoms of hypertension in service or within one year of separation, or that he was told by a physician that he had hypertension in service.  Also, he has not advanced any specific theory as to how his hypertension might be related to service-connected disability.  The Board ultimately places more weight on the medical opinion of the May 2017 VA examiner, which is supported by the medical evidence of record.

In summary, the Board concludes that the Veteran's hypertension is not shown to be related to his active service, or caused or aggravated by service-connected disease or injury, and that service connection is therefore not warranted; as the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.

E.  Heart Disability

The Veteran also claims that he has a heart disability, to include mitral valve prolapse, as a result of his active service.  In the alternative, he asserts he has a heart disability that was caused or aggravated by his service-connected PTSD, particularly due to symptoms of anxiety and panic attacks.  See Correspondence, January 2014.

The Veteran's available service treatment records do not reflect any complaints or treatment for any heart condition or any notation of any heart murmur.  His July 2003 separation examination report shows no heart condition was noted - the examining physician noted it had regular rate and rhythm, that no murmur was found, and that S1 and S2 heart sounds were normal.  See STRs, received September 2003 at p.8 of 63.  His January 2005 post-deployment questionnaire shows no concerns were raised regarding his heart.  See CAPRI (LCM-VVA), received October 2012.

Shortly after his service, an August 2005 VA treatment record shows examination of the heart revealed regular rate and rhythm, regular S1 and S1 heart sounds, and no murmurs, rubs, or gallops.  See CAPRI, received June 2017 at p.61 of 87.

A December 2008 VA emergency room treatment record shows the Veteran reported worsening of anxiety symptoms and feeling like he was having a heart attack and experiencing shortness of breath.  See CAPRI, received June 2017 at p.351 of 369.  

Similarly, a February 2010 VA emergency room record shows the Veteran presented complaining of progressive symptoms for three weeks of a forceful/pounding heart beat with overlying left chest discomfort with a sharp pain that lasts only for seconds.  He also reported an associated feeling of suffocation like he was wearing a bowtie, diaphoresis, and a feeling of anxiety.  It was noted that he had no history of hypertension, myocardial infraction, or coronary artery disease.  See CAPRI, received June 2017 at p.308 of 369.  A diagnosis of mitral valve prolapse syndrome versus an anxiety attack was noted, and it was recommended that a 2D echocardiogram be performed to evaluate for mitral valve prolapse.  The Veteran was a no-show, however, for a scheduled stress echocardiogram in March 2010.  See VA examination report, May 2017.  

September 2011 VA emergency room records again show the Veteran reported similar symptoms, and that atypical chest pain and anxiety were diagnosed, but no heart condition.  See CAPRI, received June 2017 at p.155 of 369; see also CAPRI, received June 2017 at p.131 of 369 (October 2011 - anxiety attacks);

The Veteran was afforded a May 2017 VA examination.  The VA examiner noted that the Veteran reported that a heart murmur was identified in service, he was sent for an echocardiogram, and later informed he had mitral valve prolapse in service.  Post-service, he reported a history of emergency treatment at the VA medical center for chest pain but no heart attack was found.  The examiner noted that the service treatment records did not show any notation of any heart murmur, mitral valve prolapse, nor any cardio work up.  The examiner noted the post-service history of suspected possible mitral valve prolapse in February 2010, but that the Veteran no-showed for the scheduled March 2010 echocardiogram.  The examiner noted that no echocardiogram was ever performed until May 2017, which revealed mitral regurgitation, not mitral valve prolapse.  Examination revealed regular heart rhythm and normal heart sounds.  The examiner noted that the echo report notes that "the mitral valve is normal, with anatomically normal leaflets. Mitral regurgitation is trivial.  Spectral Doppler flow analysis reveals normal transmitral flow velocities."  The examiner noted, citing to medical literature, that trivial mitral regurgitation is often termed "physiologic" mitral regurgitation and is characteristic of the normal functioning of the mitral valve, and that a trivial amount of mitral regurgitation is detectable with sensitive transthoracic echocardiography with color flow Doppler techniques in up to 70 percent of healthy adults.  The examiner opined that it is less likely than not that the Veteran has a heart condition that is related to his active service or caused or aggravated by his service-connected PTSD.  The examiner essentially reasoned that the Veteran's mitral valve is normal with anatomically normal leaflets, that spectral Doppler flow analysis reveals normal transmitral flow velocities.  

As shown above, there is no medical evidence showing a diagnosed heart murmur or any heart disability, such as a mitral valve prolapse, by diagnostic testing.  Rather, there is only evidence of the Veteran reporting a history of a heart murmur and mitral valve prolapse, as well as a February 2010 VA treatment record noting that mitral valve prolapse vs. anxiety attacks was suspected, but the Veteran was a no-show for the subsequent March 2010 echocardiogram appointment.  Ultimately, on VA examination in May 2017, and by the 2017 echocardiogram, no heart murmur, and no mitral valve prolapse or other heart disability, was found.  Rather, the Veteran was found to have regular rate and rhythm, and a normal mitral valve.  

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Federal Circuit has established that qualifying for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131 requires proof of the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131.  Therefore, without a current manifestation of any heart disability, service connection for such cannot be granted.  See id.

The Board acknowledges that the Veteran is certainly competent to report facts within his personal observation, such as his symptomatology, or what he was told by another physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran reported to the May 2017 VA examiner that he was told in service that he had a heart murmur and that he had mitral valve prolapse.  The Board, however, finds his report to be not credible because only a few months after service, the VA treatment records show examination revealed no heart murmur, later examinations at the VA medical center revealed no heart murmur, and the 2017 echocardiogram revealed a normal mitral valve.  The Board ultimately places the most probative weight on all of these objective medical findings.  While the Board acknowledges that the Veteran has EMT training, the Board nevertheless places more probative weight on the objective findings of clinicians who examined him, and on the diagnostic test results of record, all of which shows no heart murmur, and no mitral valve prolapse, was found.  Mitral valve prolapse was only suspected in 2010, which is merely speculative.

Therefore, the Board concludes that entitlement to service connection for a heart disability, to include as secondary to service-connected PTSD, is not warranted; as the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.

F.  TBI - prior to June 27, 2017

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (2012).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

TBI is currently rated pursuant to 38 C.F.R. § 4.124a for neurological conditions and convulsive disorders.  Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: 1) cognitive (which is common in varying degrees after TBI), 2) emotional/
behavioral, and 3) physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation will be assigned if 3 is the highest level of evaluation for any facet.  

TBI is currently rated at 10 percent for a facet score of "1" based upon complaints of problems with short and long term memory.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

The Veteran's residuals of a TBI are currently assigned a 40 percent disability rating under Diagnostic Code 8045 from April 17, 2012 to June 26, 2017.  The TBI rating is combined with his service-connected PTSD rating thereafter.  The Veteran seeks higher initial ratings.  See Rating decision, January 2013; Notice of disagreement, February 2013.

The Veteran was afforded VA examinations in September 2012 (with a November 2012 addendum) and May 2017.

The September 2012 VA examination report shows the Veteran reported symptoms including headaches, difficulty with concentration, and memory loss (for recent events, such as locking the door or turning the oven off).  The Veteran reported he was a waiter at Marriott, and that he missed work often due to his headaches.  Regarding the facets, memory, attention, concentration, and executive functions were 2 (mild impairment).  Social interaction was 1 (occasionally inappropriate).  Visual spatial orientation was 2 (moderately impaired).  Subjective symptoms were 1 (three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work, family, or other close relationships; examples are intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  Neurobehavioral effects were 1 (one or more neurobehavioral effects that occasionally interfere with workplace interaction social interaction or both but do not preclude them).  The remaining facets of judgement, orientation, motor activity, communication, and consciousness were all 0.  Mini-Mental State Exam (MMSE) testing was 28/30.  The examiner opined that the objective findings of residuals of a TBI were "mild."

Regarding the effect on the TBI residuals on the Veteran's ability to work, the September 2012 VA examiner opined that the Veteran' residuals of a TBI cause decreased concentration, memory, and attention interfering with his ability to learn and perform complex mental tasks, that he has difficulties with coworkers.

In a November 2012 addendum, the same VA examiner clarified that the Veteran's symptoms of short-term memory impairment and headaches were related to his TBI, but his symptoms of difficulties with concentration attention and anxiety are due to his PTSD, not the TBI.  

The May 2017 VA examination report shows the Veteran reported symptoms of forgetfulness, headaches, light sensitivity, mood swings, irritability, depression, anxiety, and insomnia due to nightmares.  He also reported experiencing seizures.  Regarding the facets, memory, attention, and executive function were 1 (complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing).  Judgement was 1 (mildly impaired).  Social interaction was 2 (frequently inappropriate).  Neurobehavioral effects were 1 (one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them).  The remaining facets of orientation, motor activity, visual spatial orientation, communication, subjective symptoms, and consciousness were all 0.  The examiner opined that the Veteran's current subjective clinical symptoms are most consistent with psychological behavioral or motivational influences, and that there were no findings consistent with a TBI on the current examination that included a detailed neurological assessment.  The examiner further opined that the Veteran had no residuals of a TBI that affect his ability to work.

Regarding the Veteran's reported seizures, the May 2017 VA examiner essentially found that the Veteran does not have a seizure disorder relating to his residuals of a TBI, citing December 2013 VA treatment records that note video EEG was performed and the Veteran was told he does not have a seizure disorder, but rather, his symptoms were psychogenic.  

The Board has carefully reviewed and considered all of the other evidence of record, including all the SSA records, VA treatment records, private treatment records, and lay statements in support of the claim.  

As an initial matter, for the period prior to June 27, 2017, the Board notes that pyramiding must be avoided, and in this case, to afford the Veteran the maximum benefit, his emotional and behavioral symptoms, such as his mood and panic attacks, are separately rated as PTSD (50 percent) under Diagnostic Code 9411, and his reported physical symptoms of headaches are already rated separately as posttraumatic headaches (30 percent) under Diagnostic Code 8100.  See 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8045 ("rate emotional/behavioral dysfunction under 38 C.F.R. § 4.130"); see also Diagnostic Code 8045, Note (1) ("do not assign more than one evaluation based on the same manifestations").  Higher initial ratings for his PTSD and posttraumatic headaches are also the subject of this Board decision.

For the period prior to June 27, 2017, the Veteran is currently in receipt of a 40 percent rating for his residuals of a TBI based on the highest level of severity of "2" shown in the September 2012 VA examination report (and likewise on examination in May 2017) for the facet for memory, attention, concentration, executive functions, which contemplates "objective evidence on testing of mild impairment of memory, attention, concentration, executive functions, resulting in mild functional impairment."  A higher level of impairment of "3" for memory, attention, concentration, and executive function, corresponding to a 70 percent rating, is not warranted unless there is objective evidence on testing of moderate impairment.  

Again, the September 2012 and May 2017 VA examiners opined that the highest level of impairment for each of the cognitive impairment and subjective symptoms facets was a "2."  The Board finds the opinions of the VA examiners to be the most probative evidence of record regarding the severity of the Veteran's symptoms, (albeit the May 2017 VA examiner opined that the Veteran's symptoms were not attributable to the Veteran's residuals of a TBI).  The VA examiners acknowledged the Veteran's reported symptoms, including his difficulty with concentration and forgetfulness/memory loss (such as locking the door or turning the oven off), and noted a review of file including the Veteran's treatment records, including the results of objective testing.  The September 2012 VA examiner performed MMSE testing which result was 28/30, which the Board finds is consistent with the 40 percent rating.  The Board also finds that the 40 percent rating is consistent with the fact that the September 2012 VA examiner opined that the Veteran's TBI symptoms were "mild."  As noted above, the May 2017 VA examiner ultimately opined that the Veteran has no residual symptoms of his TBI whatsoever.  The VA examiners found no other residuals of a TBI.  Thus, entitlement to a higher rating is not shown for the period prior to June 27, 2017.

The Board acknowledges that a February 2014 VA neuro-psychological evaluation record shows the Veteran reported forgetting where he lived and his date of birth, and leaving the stove on, door unlocked, and car running.  At the same time, however, the February 2014 treatment record shows that diagnostic testing, including the Wechsler Memory Scale-IV (WMS-IV), indicated that the Veteran's responses were inconsistent and underestimated his ability and were of questionable validity, which notation was also discussed by the May 2017 VA examiner.  The Board finds that this tends to diminish the credibility of the Veteran's reports regarding his memory loss, particularly forgetting his address and birth date.  By contrast, October 2010 records from Baptist South shows that on neurological examination, the Veteran's memory was tested and he was able to repeat three objects immediately in one trial, for recent memory testing he recalled 3/3 objects in one and three minutes, he recalled Presidents Obama, Bush, and Clinton, and he knew his home address and telephone number.  See Treatment record, received September 2012 at p.5 of 28.  

The Board also acknowledges that a September 2016 mental residual functional capacity evaluation performed by Dr. K.F., with regard to the Veteran's application for SSA disability, shows Dr. K.F. noted that the Veteran had "markedly limited" understanding, memory, concentration, and persistence.  See Medical records, received October 2016.  A prior July 2013 mental capacity assessment by Dr. K.F. noted the Veteran's impairment in sustained concentration and persistence ranged from "marked" to "extreme," but does not include any narrative explanation or objective findings.  See Medical records, received December 2016 at p.3 of 22.  The Board, however, finds these records to be of limited probative value because there is no detailed underlying treatment record to support these symptoms.  Rather, it appears to all be based on the Veteran's reported history in support of his claim.  In fact, the attendant September 2016 treatment record by Dr. K.F. shows the purpose of the visit was for the completion of administrative paperwork (to apply for benefits).  See Medical records, received April 2017 at p.7 of 16.  Regarding any neurological or psychological symptoms, the September 2016 treatment record by Dr. K.F. only notes that the Veteran was alert and oriented in all three spheres, and his mood and affect were normal.  Detailed neurological testing was not performed.  Similarly, a March 2017 DBQ prepared by Dr. K.F. in support of the Veteran's claim for SMC for aid and attendance shows Dr. K.F. noted that the Veteran experienced memory loss due to his TBI including forgetting safety when cooking, forgetting to take medications, and that he forgets his own name and has to use GPS to get home.  See Form 21-2680, received March 2017.  Again, there is no underlying treatment record in the claims file, or any other narrative explanation to lend support to these statements; in fact, none of the records by Dr. K.F. show any detailed findings on objective testing - rather, they almost entirely show that the purpose of the visits, such as in August 2013, November 2013, and September 2016, was for the purpose of completing disability or FMLA paperwork and, therefore, the Board finds the opinions of Dr. K.F. to be of low probative value.  See Medical records, received April 2017 at p.51-57 of 62.

The Board acknowledges a March 2017 letter by Mr. B.B., a licensed mental health counselor, in which he opined that that the Veteran's PTSD, residuals of a TBI, and posttraumatic headaches result in "severe" functional impairment.  The Board ultimately finds the May 2017 VA examiner's opinion regarding the level of severity of the Veteran's residuals of a TBI to be by far more detailed and therefore more probative; moreover, Mr. B.B. is not shown to have the qualifications to perform an examination for residuals of a TBI as is the VA examiner (see the DBQ header).

The Board acknowledges all of the statements by the Veteran and his girlfriend in support of his claim, including but certainly not limited to the reports of his memory loss (his reported seizures were already addressed above).  The Board finds that the presently assigned 40 percent rating already takes into account the type of memory loss reported by the Veteran and his girlfriend, such as forgetting to turn the stove or car off.  See Statements, received March 2016.  Moreover, as discussed above, the Board finds the Veteran's reported memory loss involving forgetting where he lives and his birth date to be not credible based on the results of objective testing discussed above.

The Board also acknowledges that the Veteran has reported experiencing seizures that attributes to the residuals of his TBI, and he has reported during the period on appeal that he had a care dog for his seizures.  See, e.g., CAPRI, received June 2017 at p.547 of 615.  In that regard, December 2013 VA treatment records show the Veteran was admitted reporting a history of a seizure at work in July 2013, and four additional seizures between August and September 2013.  He described them as "blackouts" in which he dropped to the floor shaking and would wake up five to ten minutes later feeling tired but without memory of the incident.  However, December 2013 video EEG testing found no evidence of epileptiform activity after holding Depakote and Klonopin and employing photic stimulation and sleep deprivation, and the Veteran was told that clinically he does not have a seizure disorder, but rather, that his symptoms represent psychogenic non-epileptic seizures (PNES).  See CAPRI, received June 2017 at p.447 and 466 of 615; see also p.526 (September 2013 VA neurology noting his reported "spells are not typical for seizures," and an impression of PTSD/MDD).  The Board likewise acknowledges a July and November 2013 letters, and August 2013 FMLA leave and short-term disability documents, signed by Dr. K.F. noting epilepsy and seizures.  See Medical records, received July 2013 at p.1-2 of 6, and received October 2016 at p.3 of 4.  The Board notes, however, that these letters and forms were completed without citing to any underlying diagnostic testing, and they do not include any history or objective findings.  In fact, the November 2013 letter by Dr. K.F. cited upcoming diagnostic testing to be performed by VA relating to the reported history of seizures, which was later performed in December 2013 after a hospital admission.  Ultimately, the Board finds the objective diagnostic testing results completed in December 2013 at the VA medical center (video EEG testing) to be the most probative with regard to whether the Veteran has a seizure disorder due to his residuals of a TBI.  Similarly, the Board acknowledges he has reported in 2013 experiencing "tics," but that VA treatment records show his reports were found to be "not consistent with a true tic disorder."  See CAPRI, received June 2017 at p.493-495 of 615.  Therefore, the Board finds that the preponderance of the most probative evidence of record shows that the Veteran does not have a seizure disorder or "tics" due to his residuals of a TBI and, therefore, a separate rating for such as associated with the residuals of a TBI is not warranted.

Finally, the Board acknowledges that the Veteran's representative recently argued in June 2017 correspondence that the Veteran's symptoms of headaches, dizziness, and lightheadedness are symptoms of his residuals of a TBI.  In that regard, as noted above, the Veteran's posttraumatic headaches are separately rated under Diagnostic Code 8100, which initial rating is addressed below.  His symptoms of dizziness, and lightheadedness, as well as blurred vision, have been shown by the medical evidence of record to be attributable to his posttraumatic headaches and panic attacks, or to otherwise be psychogenic, not due to his residuals of a TBI.  See, e.g., Treatment records, received September 2012 at p.8 and 22 of 28 (headaches with blurred vision and dizziness), and CAPRI, received June 2017 at p.183 of 615, and at p.173 of 369.

Therefore, in summary, the Board finds that for the period prior to June 27, 2017, entitlement to an initial disability rating in excess of 40 percent for residuals of a TBI is not warranted; the benefit of the doubt rule is not for application.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced residuals of a TBI symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

G.  PTSD - Prior to June 27, 2017

The Veteran's service-connected PTSD is currently assigned a 50 percent rating for the period prior to June 27, 2017.  The Veteran seeks a higher initial rating.  See Rating decisions, April 2011 and September 2017; Notice of disagreement, May 2011.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2017).  Ratings are assigned according to the manifestation of particular symptoms. Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA will consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM IV or V).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The use of the phrase "such symptoms as" followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating. The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes, however, that the DSM-V no longer utilizes GAF scores.  The DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  In this case, the appeal was certified in October 2014.  Therefore, the DSM-V applies. 

The Veteran was afforded a VA examination during this particular period on appeal in October 2010.

The October 2010 VA examination report shows the VA examiner noted that the Veteran reported experiencing difficulty with concentration and attention, and that it moderately improved after starting Wellbutrin.  He also reported anxiety and depressed mood at times, with improvement on medications.  The Veteran reported he had been married to his second wife since 2007, with some conflict due to irritability and concentration problems, but he reported good relationships with his children.  He reported he lives with his wife and a son, and that he enjoys spending time with them such as at amusements parks.  He reported he has several friends that he calls monthly.  He reported he worked fulltime and also attended college parttime.  He reported that with his medications he sleeps through the night, but that off his medications he experiences nightmares every night.  The examiner noted the Veteran had good impulse control, and no episodes of violence, and that the Veteran experienced irritability, but that it was decreased with his medication.  His memory was noted as normal.  Difficulty concentrating was noted.  The examiner opined that the Veteran's PTSD symptoms are of a moderate intensity.  Regarding occupational impairment, the examiner noted the Veteran was employed as a waiter, and that he lost less than one week of work in the last 12 months due to his PTSD.  A history of being fired from his prior employer due to a fight with a coworker was noted.  The examiner further opined that the Veteran's PTSD caused concentration problems and occasional irritability with coworkers, resulting in periodic reduced performance.  The examiner also noted that the Veteran's concentration problems caused a need for extra study time in school.

The Board has also reviewed all of the Veteran's private and VA treatment records, and SSA records.  The Board acknowledges that the Veteran has reported experiencing panic attacks, including but not limited to symptoms of dizziness and shortness of breath due to panic attacks.  See, e.g., Treatment records, received September 2012 at p.22 (Baptist Health, October 2010); CAPRI, received June 2017 at p.151 of 369.  The Board also acknowledges an August 2013 FMLA medical certification form, prepared by Dr. B.T., which noted PTSD as one of the medical bases.  However, an August 2013 FMLA certification by Dr. K.F. notes the medical condition as epilepsy, not PTSD.  Regardless, the Board acknowledges that the Veteran has reported to clinicians a history during the period on appeal of losing employment at Capital Grille in 2012 due to a fight with a coworker, which report the Board finds to be credible.  See Medical records, received June 2016 at p.6 of 13 (vocational assessment).  The Board also acknowledges that, more recently, a June 2016 VA psychology consult record shows the Veteran reported difficulty sleeping, having no friends, and a lack of motivation "to do anything."  See CAPRI, received June 217 at p.313-4 of 615.  

The Board also acknowledges the Veteran's reported memory problems.  However, the Veteran's memory problems are already contemplated by his 40 percent rating for residuals for his TBI for the period prior to June 27, 2017, and pyramiding must be avoided.  See 38 C.F.R. § 4.14 (rule against pyramiding).  

The Board also acknowledges a March 2017 letter from Mr. B.B., M.ed., a licensed mental health counselor, who wrote that the had been providing psychotherapy for the Veteran's PTSD, and that he experienced depressed mood and anxiety, lack of motivation, difficulty concentrating, and panic attacks, and that he opined that his PTSD, residuals of a TBI, and posttraumatic headaches "severely" impact his functioning.

For the period prior to June 27, 2017, in light of all of the most probative evidence of record, the Board finds that a preponderance of the evidence is against finding that the criteria for the next higher 70 percent rating for the Veteran's PTSD have been met or approximated.  As shown above, the October 2010 VA examiner opined that the Veteran's overall PTSD symptoms are of a moderate intensity, and that the Veteran's PTSD symptoms may result in reduced productivity at work, which the Board finds is consistent with the currently assigned 50 percent rating.  The Board finds the opinion of the October 2010 VA examiner to be the most probative evidence of record as to the severity of the Veteran's PTSD symptoms during this period, as the examiner took a history from the Veteran, reviewed the claims file, and noted objective findings in support of his conclusions.  The Veteran's symptoms such as depressed mood, anxiety, panic attacks, chronic sleep impairment with nightmares, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are all contemplated by the presently assigned 50 percent rating.  The Veteran is not shown to have experiencing symptoms during this period of an overall level of severity so as to approximate the next higher 70 percent rating, i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  

While the Board acknowledges that impaired impulse control as well as difficulty adapting to stressful circumstances at work are shown, the Board finds that these two symptoms alone are not sufficient to bring the Veteran's overall disability picture to approximate the next higher 70 percent rating.  In fact, many of the Veteran's symptoms are of a level of severity contemplated by the 30 percent rating criteria, not 50 percent.  Also, as explained above, his impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) is already separately compensated by his 40 percent rating for his residuals of a TBI, and therefore, it cannot be compensated twice when considering a higher rating for his PTSD.  See 38 C.F.R. § 4.14.

While the Board acknowledges that Mr. B.B., a licensed mental health counselor, opined that the Veteran's PTSD, with his residuals of a TBI and posttraumatic headaches, caused "severe" impairment in his functioning, the Board notes that Mr. B.B. did not describe the level of severity in the Veteran's functioning specifically due to his PTSD.  Therefore, the Board ultimately finds the opinion of the VA examiner to be more probative.  Moreover, the symptoms noted by Mr. B.B. are those already contemplated by the present 50 percent rating.

Therefore, for all the reasons explained above, the Board finds that for the period prior to June 27, 2017, entitlement to an initial disability rating in excess of 50 percent for PTSD is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced PTSD symptoms for the period prior to June 27, 2017, outside of those listed in the schedular criteria.  See Doucette, supra.

H.  PTSD with TBI - From June 27, 2017

From June 27, 2017, the Veteran's PTSD is assigned a 70 percent rating under Diagnostic Code 9411.  Also, the Veteran's residuals of a TBI are rated as combined with his PTSD effective from June 27, 2017.  See Rating decision, September 2017.  The Veteran seeks a higher initial rating.

As an initial matter, the Board notes that the September 2017 rating decision combined the Veteran's PTSD and TBI ratings, and assigned the 70 percent rating, citing the fact that, as discussed above, the May 2017 VA TBI examiner opined that the Veteran's current subjective clinical symptoms are most consistent with psychological behavioral or motivational influences, and that there were no findings consistent with a TBI on examination, including a detailed neurological assessment.  The RO further cited the fact that a June 2017 VA PTSD examination report shows that examiner opined that it was not possible to differentiate between the Veteran's symptoms of his TBI versus his PTSD due to overlapping of symptoms.

As noted above, the June 2017 VA examination report shows the examiner opined that it was not possible to differentiate between the Veteran's symptoms of his TBI versus his PTSD due to overlapping of symptoms.  The examiner opined that the Veteran's overall level of occupational and social impairment was best summarized as:  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he and his second wife had divorced due to his anger, irritability, forgetfulness, causing fights, seclusion, and nightmares.  He reported he was presently in a two-year relationship with a girlfriend, but that their relationship was "on the rocks" due to his anger, fights, and due to his seclusion and not wanting to go anywhere.  He reported memory problems including forgetting to turn off appliances and "almost burning the house down," and leaving the car running for eight hours, forgetting to brush his teeth or take his medicine.  He reported he had three children, and that their mothers had that he has three children (ages 16, 11, and 3) with three different women who all have concerns about him being around their children.  He reported he calls his girlfriend numerous times during the day because he forgets things.  He reported poor relationships with family members and that they "call me crazy."  He reported feeling depressed.  He reported he earned an associate's degree in college in 2011, but had difficulty attending classes due to his PTSD.  He reported that he has been terminated from all of his jobs for being "verbally and physically abusive, getting in fights with co-workers, keep messing up the orders on the computer system."  He reported he had not worked since 2013, and that he was terminated due to medical problems and his PTSD.  He reported experiencing nightmares, depressed and anxious mood, anger, and aggressive behaviors, such as throwing or breaking objects.  He reported poor concentration and memory, and that he forgets to brush his teeth, shower, take my medications, turn off the stove, close the front door and lock it, leaving the stove on, front door left wide open, and forgetting to pay bills.  He reported that he smokes marijuana.

The June 2017 examiner noted several symptoms meeting the PTSD diagnostic criteria, including but not limited to markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  The examiner noted the Veteran's PTSD symptoms include depressed mood, anxiety, chronic sleep impairment, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Board notes that the VA examiner specifically did not check the box indicating that the Veteran experiences "impairment of short and long term memory (for example, retention of only highly learned material, while forgetting to complete tasks)."  The VA examiner opined that the Veteran's symptoms of his PTSD and TBI had worsened.

The Board has carefully reviewed all of the Veteran's other evidence of record, including but not limited to the March 2017 DBQ prepared by Dr. K.F. in support of the Veteran's claim for SMC for aid and attendance, addressed in detail above, because it was prepared only three months prior to this period on appeal.  For the reasons discussed above, however, the Board finds it to be of low probative value.

The Board has also carefully considered all of the statements made by the Veteran and his girlfriend in support of his claim, to clinicians and to VA.

Regarding his alleged epilepsy or seizure disorder, for the reasons explained in detail above (regarding entitlement to a higher rating for his TBI for the period prior to June 27, 2017), the Board finds that a seizure disorder due to the Veteran's residuals of a TBI is not shown during this period.  

In light of the most probative evidence of record, the Board finds that the criteria for a 100 percent disability rating for the Veteran's PTSD with residuals of a TBI are not met or approximated.  As shown above, the June 2017 VA examiner opined that the Veteran's overall level of occupational and social impairment due to his PTSD and residuals of a TBI was best summarized as:  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Total social and occupational impairment, with symptoms of a level of severity such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, was not found on examination.  The Board finds the VA examiner's opinion to be highly persuasive based on the level of detail in the report, and the fact that the VA examiner reviewed the claims file, interviewed the Veteran, and examined him.  

The Board has certainly considered, in deciding whether total social and occupational impairment is shown, that the Veteran has reported not working since 2013 due to his memory loss and angry outbursts at coworkers at his last two jobs as a waiter.  At the same time, however, it appears that the Veteran has not sought employment since his last job in 2013.  In other words, it appears that the Veteran maintained the same waiting position at Capital Grille from 2008 to 2012, then left his subsequent employment with Marriott after around after a fight with a coworker in 2013, and then ceased to seek employment.  The Board simply does not find the loss of two jobs in five years, followed by the cessation of seeking employment, to be sufficient to show that the Veteran's PTSD with residuals of a TBI are of a level of severity that meets or approximates total social and occupational impairment.  The presently assigned 70 percent rating already contemplates significant occupational impairment, due to symptoms such as impaired impulse control, including unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances, including at work.  Regarding social impairment, the Veteran reports he has had a girlfriend for two years.  She submitted a statement in 2017 in support of his claim.  Thus, total social impairment is not shown either.

The Board also acknowledges that the Veteran has reported that he forgets his own name and address.  The Board finds these reports to be not credible in light of the fact that he told the June 2017 VA examiner that he is able to call his girlfriend multiple times per day.  Moreover, there is no record of objective testing that shows the Veteran ever forgot his own name or address.  Regardless, even if the Veteran had memory loss for his own name or address at times, the Board finds that this would not be sufficient to bring his overall disability picture to approximate total social and occupational impairment.

Therefore, the Board concludes that for the period beginning on June 27m 2017, entitlement to an initial disability rating in excess of 70 percent for PTSD with residuals of a TBI is not shown; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced posttraumatic headache symptoms outside of those listed in the schedular criteria.  See Doucette, supra.

I.  Headaches

The Veteran's posttraumatic headaches are currently assigned a 30 percent rating under Diagnostic Code 8100, effective April 17, 2012.  The Veteran seeks a higher initial rating.  See Rating decision, January 2013; Notice of disagreement, February 2013.

The Veteran's headaches are currently rated under Diagnostic Code 8100, which provides a noncompensable rating for characteristic prostrating attacks averaging less than one in two months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a (2017).  The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

The Veteran was afforded VA examinations in September 2012 and May 2017.

The September 2012 VA examination report shows the examiner noted a diagnosis of migraine headaches.  The Veteran reported experiencing bitemporal headaches two to three times per day.  He reported that he treats his headaches with over the counter pain relievers, with some relief.  See Report at p.33-34 of 40.  He reported working as a waiter at a Marriott hotel, and that he missed work often due to headaches.  The examiner noted the Veteran experiences pulsating, throbbing pain on both sides of his head.  He reported nausea, sensitivity to light and sounds, changes in vision (such as scotoma flashes of light tunnel vision), and sensory changes (such as feeling of pins and needles in extremities).  The Veteran reported his typical headaches last one to two days.  The examiner noted that the Veteran experiences characteristic prostrating attacks more frequently than once per month.  Regarding his occupational functioning, the examiner noted the Veteran's headaches cause pain, decreased productivity, and increased absenteeism.  See p.37 of 40.

The May 2017 VA examination report shows the Veteran reported that his headaches had gradually become worse over the years. He reported experiencing six to seven headaches a day, triggered mainly by severe stress, anxiety, depression, and bright light.  He reported taking Motrin and Aleve for pain relief.  He reported pain on the left side of the head and mid-forehead.  He also reported symptoms of nausea, sensitivity to light, changes in vision (such as scotoma, flashes of light, tunnel vision), and that he starts to panic, his mouth becomes dry, and his heart races.  He reported his headaches typically last 45 minutes to one hour.  The examiner noted that the Veteran does not experience characteristic prostrating
attacks of migraine headache pain.  The examiner opined that the Veteran's headaches do not affect his ability to work.  The examiner noted a review of various imaging reports of the brain, including a May 2017 CT scan of the head that was normal, and opined that based on the Veteran's current clinical presentation, his headaches are psychogenic in etiology (with strong behavioral/motivational influences), and that there was no objective evidence of posttraumatic headaches.  

The Board has also reviewed all of the Veteran's VA and private treatment records.  A September 2013 VA treatment record shows he reported headaches three to four times a day.  See CAPRI, received June 2017 at p.525 of 615.  A December 2013 VA treatment record shows he reported daily headaches for most of each day for the last few years with symptoms of numbness on both sides of his head, which sometimes resolve with ibuprofen.  See CAPRI, received June 2017 at p.493 of 615.  A June 2016 record shows he reported getting headaches three to four times a day lasting 10 to 15 minutes, and that he lays down in a darkened room.  See id. at p.314 of 615.  February 2017 VA emergency room records show the Veteran presented to the emergency room with complaints of a migraine headaches for three to four days, with dizziness and sensitivity to light.  He also reported constipation, nausea, and vomiting.  See CAPRI, received June 2017 at p.184-185 of 615.  Neurological evaluation shows he was anxious, that he was able to stand in one leg, tandem walking was intact, finger to nose was accurate bilaterally, he had rapid alternating movements in both directions, Romberg testing was negative, and he could sway with his eyes closed without falling to either side.  A CT scan of the head was negative.  An assessment of dizziness, anxiety was recorded.  The neurologist noted that he explained to the Veteran that he passed neurological examination "excellently," and that his symptoms were instead due to a high level of stress.  See p.183 of 615.  

Having considered all the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's posttraumatic headache symptoms do not meet or approximate the criteria for the next higher 50 percent schedular rating.  The Board finds that the Veteran is not shown to experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board acknowledges that the Veteran reported to the September 2012 VA examiner some absences from work as a waiter at Marriott due to headaches.  The Board has also carefully considered all of the Veteran's SSA and TDIU records.  In that regard, the Board acknowledges the May 2016 evaluation by S.H., a private vocational counselor, in support of his TDIU claim, in which S.H. noted that the Veteran stopped working at Marriott due to his memory issues, PTSD, lumbar strain, and headaches (and that he was terminated from the prior two restaurants due to physical altercations with employees).  However, Marriott itself reported on a July 2013 Form 21-4192 that the Veteran stopped working due to his meniscal condition, not due to his headaches.  Moreover, the Veteran's August 2013 FMLA paperwork - on Marriott letterhead - shows the Veteran requested FMLA leave due to PTSD and "seizures" - not headaches.  See Treatment records, received December 2016 at p.18.  The Veteran reported to a VA social worker in November 2016 that he decided to stop working due to having panic attacks, seizures, and nightmares.  See CAPRI, received June 2017 at p.201 of 615.  This tends to weigh heavily against the credibility of any assertion that he stopped working due to his headaches.  The Board has considered a September 2016 SSA Mental Residual Functional Capacity form completed by Dr K.F. in which Dr. K.F. noted the Veteran had several conditions rendering him unable to work, including but certainly not limited to "severe" headaches.  No narrative, however, is provided by Dr. K.F. explaining in any detail the basis for the opinion.  Therefore, the Board finds that "severe economic inadaptability" due to his headaches simply has not been shown at any time during the period on appeal.  The Board adds that the Veteran has provided conflicting statements as to the severity of his headaches.  He reported to VA clinicians in June 2016 that his headaches last 10 to 15 minutes.  By contrast, in December 2015, just a few months prior, he reported in a statement to VA that they last "a couple of hours."  This tends to diminish the credibility of his reports of their severity.  

Therefore, in summary, the Board concludes that entitlement to an initial disability rating in excess of 30 percent for posttraumatic headaches is not warranted; as the preponderance of the evidence if against the claim, the benefit of the doubt rule is not for application.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced posttraumatic headache symptoms outside of those listed in the schedular criteria.  See Doucette, supra.

J.  Lumbar Strain

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2017).

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a.

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected lumbar strain is currently assigned a 20 percent rating under Diagnostic Code 5237, effective April 14, 2010.  The Veteran seeks a higher initial rating.  See Rating decision, April 2011; Notice of disagreement, May 2011.

The Veteran was afforded VA examinations in September 2010 and May 2017.

The September 2010 VA examination report shows the Veteran reported taking Tylenol for back pain with good response to treatment.  The Veteran reported experiencing severe flare-ups of lumbar pain every two to three weeks lasting one to two days, precipitated by strenuous activity.  A history of "numbness" generally was noted.  The examiner noted there was no history of symptoms of urinary incontinence or fecal incontinence.  The Veteran reported symptoms of pain, stiffness, spasm, fatigue, and weakness.  He reported sharp radiating pain down his left leg to his mid-calf.  The examiner noted there were no incapacitating episodes, and the Veteran used no aids or devices.  Limitations noted were walking less than one mile.  Examination revealed a normal gait, no kyphosis or lordosis, no ankylosis, and no muscle spasm or guarding.  Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  Painful motion was noted.  Repetitive use testing revealed additional limitation of flexion to 45 degrees.  Reflex exam of the lower extremities was 2+, sensory examination was normal, and strength testing was 5/5.  An x-ray was normal.  The examiner opined that the Veteran's lumbar strain has no effect on his occupational functioning.  

The May 2017 VA examination report shows the examiner noted the Veteran reported worsening of back pain since the last examination with an intensity of 7/10, exacerbated with activity.  He reported he takes Motrin, uses topical menthol, wears a back brace, and uses a cane.  The examiner noted there were no flare-ups.  He reported his bilateral lower extremities experience numbness and pins and needles.  The Veteran reported difficulty with prolonged standing and sitting, with bending over, showering, and dressing without help.  Weight-bearing, active range of motion testing revealed forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 10 degrees.  Painful motion was noted, including weight bearing.  The Board notes that the examiner later opined that passive range of motion testing, and nonweight-bearing, was unable to be performed or medically inappropriate.  The Board adds that, surely, such ranges of motion would be greater than those performed in active, weight-bearing range of motion testing (and therefore would not tend to approximate any higher ratings).  The examiner noted that stiffness and guarding prevented maximum effort in range of motion testing.  No additional functional loss was found with repetitive use testing.  Examination revealed guarding, but not muscle spasm, and the examiner noted that guarding did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing of the extremities was 5/5, deep tendon reflexes were 2+, sensory examination was normal, and straight leg raise testing was negative.  The examiner noted that there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  No ankylosis was found.  The examiner noted there were no neurologic abnormalities relating to the Veteran's lumbar disability, and that he does not have IVDS.  An x-ray of the spine was unremarkable.  Regarding any functional impact on the Veteran's ability to work, the examiner opined that the Veteran was limited in his ability to perform prolonged standing, sitting, and walking.

The Board has also reviewed all of the Veteran's VA and private treatment records, none of which show symptoms more severe than those noted in the VA examinations above.

In light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's lumbar strain disability symptomatology does not meet or approximate the criteria for a rating in excess of 20 percent under the General Rating Formula.  As shown above, forward flexion has never been shown to be limited to 30 degrees or less, there is no evidence of ankylosis, or no incapacitating episodes of IVDS requiring physician prescribed bedrest.

The Board acknowledges that the Veteran reported to the September 2010 VA examiner experiencing radiating pain down his left leg into his calf, and that he reported to the May 2017 VA examiner experiencing numbness and pins and needles in his lower extremities.  However, the Veteran's complaints are not shown by any medical evidence of record to be associated with his lumbar strain disability.  The September 2010 VA examiner noted that examination revealed 2+ reflexes in the lower extremities, sensory examination was normal, and strength testing was 5/5.  The same objective findings are shown on VA examination in May 2017, and that examiner specifically opined that there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  X-rays have all been normal/unremarkable.  While the Board acknowledges that the Veteran is competent to report experiencing pain and numbness, the Board ultimately places more probative weight on the detailed medical findings and conclusions of the VA examiners based on the consistency of the reports and the detail provided therein. 

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 20 percent rating.  Here, all credible evidence establishes that remaining functional flexion is better than 30 degrees.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by all of the VA examiners.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher evaluations.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

Therefore, in summary, the Board concludes that the preponderance of the evidence is against granting an initial rating in excess of 20 percent for the Veteran's lumbar strain disability; the benefit of the doubt rule is not for application.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  See Doucette, supra.

K.  Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent rating under Diagnostic Code 6260, effective April 14, 2010.  The Veteran seeks a higher initial rating.  See Rating decision, April 2011; Notice of disagreement, May 2011.

Ten percent is the maximum available schedular rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).  Thus, as the Veteran is already in receipt of the maximum schedular rating for his tinnitus for the entire period on appeal, entitlement to a higher schedular rating is not warranted.  As a result, the claim must be denied.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced tinnitus symptoms outside of those listed in the schedular criteria.  See Doucette, supra.

L.  TDIU - Prior to July 27, 2013

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2017); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2017).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Veteran is currently assigned a TDIU effective July 27, 2013.  He seeks entitlement to a TDIU for the period prior to July 27, 2013.  See Rating decision, September 2017.

For the period prior to July 27, 2013, the Veteran was service-connected for the following disabilities:  PTSD (50 percent from April 14, 2010); residuals of a TBI (40 percent from April 17, 2012); posttraumatic headaches (30 percent from April 17, 2012); lumbar strain (20 percent from April 14, 2010); tinnitus (10 percent from April 14, 2010); and scars due to a TBI (10 percent from April 17, 2012).  His combined ratings were 60 percent from April 14, 2010, and 90 percent from April 17, 2012.  Therefore, the schedular criteria for a TDIU were clearly met from April 17, 2012.  See 38 C.F.R. § 4.16.

As an initial matter, the Board notes that the Veteran has not averred, and there is otherwise no evidence tending to indicate, that the Veteran's tinnitus or scars have affected his ability to maintain substantially gainful employment.

Regarding the Veteran's employment history, he reported on his July 2013 Form 21-8940 that he worked as a fulltime waiter for Capital Grille from March 2008 until April 2012, and then for Marriott from August 2012 to July 2013.  Marriott reported on a July 2013 Form 21-4192 that his last date of fulltime employment was on July 26, 2013.  Marriott reported that the Veteran had a short-term disability application pending due to a "medical condition."  

Meanwhile, the Veteran completed EMT training in 2009, then earned an Associate's Degree in 2010 in Fire Science, and then a Bachelor's Degree in Hospitality, Hotel, and Tourism Management in 2013.  See Vocational assessment, Ms. S.H., received June 2016.

The Veteran has reported that he was terminated from his job at Capital Grille in April 2012 due to a fight with a coworker.  See, e.g., May 2016 vocational assessment, Ms. S.H., received June 2016; VA examination report (PTSD), October 2010.  He reported to a vocational counselor in May 2016 that he was forced to resign from Marriott in July 2013 due to memory problems, back pain, and headaches.  However, as noted above, Marriott reported that the Veteran requested short-term disability in July 2013.  An August 2013 FMLA medical certification, completed by Dr. B.T., shows PTSD and seizures were noted.  An August 2013 medical provider's statement prepared by Dr. K.F. shows Dr. K.F. noted the underlying condition as epilepsy.  See id. at p.5 of 8.  As addressed in detail above, however, the Board has found the Veteran has no epilepsy or seizure disorder.  See Medical records, received July 2013 at p.3 of 8.  The Veteran reported in a March 2016 statement to VA that at Marriott, he was experiencing difficulty remembering orders, and that on his last day of work there he was shaking and walked out and never returned, that he had received two of three warnings of termination, and that a third would have resulted in termination.  He reported to the June 2017 VA examiner (PTSD) that he was terminated from his last few jobs for being "verbally and physically abusive, getting in fights with co-workers, keep messing up the orders on the computer system."  Thus, the Veteran has made several contradictory statements to VA and to clinicians as to the circumstances as to how his last fulltime employment with Marriott ended in July 2013.  

There is no evidence showing that the Veteran has sought employment since July 2013, despite having obtained a bachelor's degree in 2013.

The Veteran was afforded VA examinations in relating to his service-connected PTSD in October 2010 and June 2017, his residuals of a TBI and posttraumatic headaches in September 2012 and May 2017, and his lumbar strain in September 2010 and May 2017.  All of these VA examinations are discussed in detail above.

The Board has taken into serious regard all of the medical evidence of record, and all of the statements made by the Veteran, and his girlfriend, in support of his claim, all of which is addressed in great detail above.  

As shown above, the Veteran maintained the same fulltime job for around four years from 2008 to April 2012, and then he was employed fulltime from August 2012 to July 2013.  He also pursued and ultimately earned a bachelor's degree in 2013, in hospitality, during that same period.  It appears that the Veteran essentially claims entitlement to a TDIU for the "four months" that he was unemployed - from April 2012 to August 2012 - when he was in between jobs at Capital Grille and Marriott.  See Form 21-8940, July 2013 (lost "four months" of work), albeit not entirely clear.  There is no evidence of record, however, that the Board finds credible and probative, that tends to show that he was unable to maintain substantially gainful employment at any time prior to July 27, 2013.  All of the relevant evidence has been addressed in great detail above in the context of the initial rating claims.  For almost the entire period prior to July 27, 2013, except for four months, the Veteran worked fulltime for two restaurants as a waiter and pursued and earned his bachelor's degree, which tends to weigh very heavily against the claim.  No VA examiner has opined that the Veteran was unable to maintain substantially gainful employment due to service-connected disability at any time prior to July 27, 2013.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran was unable to maintain substantially gainful employment at any time prior to July 27, 2013 and that the claim must be denied.

In sum, the Board concludes that for the period prior to July 27, 2013, entitlement to a TDIU is not warranted.

M.  SMC - Aid and Attendance 

The Veteran seeks entitlement to SMC based on the need for regular aid and attendance.

Special monthly compensation (SMC) at the aid and attendance rate is payable when a veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114(i) (2012); 38 C.F.R. § 3.350(b), 3.352(a) (2017).

The following criteria will be considered in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  38 C.F.R. §§ 3.350(b)(3) and (4), 3.352(a) (2017).  

It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance due to service-connected disability, not that there be a constant need.  See 38 C.F.R. § 3.352(a); Prejean v. West, 13 Vet. App. 444 (2000).

Determinations that a veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the veteran's condition is such as would require him to be in bed.  Such determinations will be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

The Veteran was afforded a VA examination relating to his claim for SMC in May 2017.  The VA examiner noted that the Veteran was not bedridden, he does not use any prosthetic or orthopedic device or need any aid for ambulation, that he is able to walk up to half a mile, he is able to tend to use the bathroom without assistance, and that the function of his upper and lower extremities was normal (such that he is able to feed himself).  See VA examination report at p.2-5 of 48.  

The Veteran reported to the VA examiner that his wife assists him with dressing due to his back pain.  Examination of his lumbar spine revealed limitation of motion, but an x-ray was normal.  The Veteran reported that his wife assists with his showering to prevent falls due to dizziness that he attributes to his TBI and PTSD.  He reported dizziness more than once per day, and imbalance affecting the ability to ambulate once or more per week.  The examiner noted, however, that a February 2017 CT scan of the head was normal, and May 2017 nerve conduction studies were normal.  See id. at p.8 and 11.  The examiner opined that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, citing the Veteran's reported dizziness, as well as his reported memory loss in that he cannot remember to do simple tasks or doctor appointments, brush his teeth, lock the front door, turn off the car, or turn the stove or faucet off.

In short, the Board acknowledges that the VA examiner noted the Veteran's reported need for assistance with putting on his pants due to lumbar pain, and with showering due to dizziness, and that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers based on his reports of dizziness (in the shower) and forgetfulness (turning off stove and car, forgetting appointments, etc.).  The Board also acknowledges that the Veteran is competent to report on those aspects of his life which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran's lumbar strain disability is not shown by the objective medical evidence of record, discussed in detail above with regard to the lumbar spine rating claim, to be of a level of severity that would require regular assistance with dressing.  While the Board acknowledges that the Veteran told the May 2017 VA examiner (spine) that he has difficulty with bending over, showering, and dressing without help, the Board finds this report to be not credible in light of the fact that weight-bearing, active range of motion testing revealed forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 10 degrees.  The Board finds that these ranges of motion, weight bearing, are not indicative of a level of severity requiring regular dressing assistance.  X-rays were normal.  Furthermore, the Board finds the fact that the Veteran relies on his wife to cook and drive, or that he experiences dizziness in the shower and forgets tasks like locking the door, turning off a faucet, and appointment times are not sufficient to bring his overall disability picture to approximate the need for regular aid and attendance of another person.  

As shown in the VA examination report, he is able to perform many activities of daily living - he is able to walk up to half a mile, he is able to tend to the wants of nature without assistance, and he is able to feed himself because the function of his upper and lower extremities is normal (such that he is able to feed himself).  See VA examination report at p.2-5 of 48.  Radiological imaging of his lumbar spine and head were normal.  Nerve conduction studies were normal.  The Board adds that he was recently able to obtain a bachelor's degree in 2013 while working fulltime.  Thus, the Board finds that overall, the preponderance of the evidence is against finding that the criteria for SMC based on a need for regular aid and attendance of another person are met, and the claim must be denied.


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for varicose veins of the lower extremities is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability, to include mitral valve prolapse, is denied.

For the period prior to June 27, 2017, entitlement to an initial evaluation in excess of 40 percent for residuals of a TBI is denied.

For the period prior to June 27, 2017, entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

From June 27, 2017, entitlement to an initial evaluation in excess of 70 percent for PTSD with residuals of a TBI is denied.

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic headaches (associated with a TBI) is denied.

Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.

For the period prior to July 27, 2013, entitlement to a TDIU is denied.

Entitlement to SMC based on the need for aid and attendance of another person is denied.

REMAND

A.  Right Shoulder

The Veteran served on active duty from July 1997 to August 2003, and from October 2003 to February 2005.  He is the recipient of the Combat Infantryman's Badge (CIB).  He claims he has had a right shoulder disability since service.  Specifically, he claims he incurred a right shoulder disability in service due to kickback from firing rifles resting in his right shoulder.  See Correspondence, January 2014.

Most recently, in January 2017, the Board remanded the claim so that, among other things, the Veteran's VA treatment records dated since April 2011 could be associated with the claims file.  Subsequently, the AOJ associated these records with the claims file pursuant to the Board's remand directive.

The Board also remanded the claim so that he could be afforded a VA examination.  Subsequently, the Veteran was afforded a May 2017 VA examination, which examination report shows an x-ray was unremarkable, and that the examiner diagnosed a right shoulder strain, noted as having an onset in 2017.  The examiner opined that it is less likely than not related to his active service, reasoning in part that he was unable to find objective medical evidence of a right shoulder condition in service.  

However, the January 2017 Board remand directed the AOJ to please explain to the VA examiner that the Veteran has combat service, that he is the recipient of the Combat Infantryman's Badge, and therefore that VA concedes he incurred some type of right shoulder injury in service as a result of kickback from his rifle.  The May 2017 VA examination report, however, while acknowledging the Veteran's reported history of "wear and tear" generally due to using a rifle in service, did not acknowledge the Veteran's combat or that the Board concedes some type of right shoulder injury in service.  Rather, as noted above, the examiner relied in part on a lack of objective medical evidence of a right shoulder injury in service.  The Board notes that for certain combat veterans, 38 U.S.C.A. § 1154 obviates the need for contemporary medical evidence of the incurrence of an in-service injury and, in this case, the incurrence of some type of right shoulder injury in combat has already been conceded.  

Therefore, the Board finds that this matter should be remanded so that a VA medical opinion may be obtained (in the context of the VA examination to be performed for the other shoulder, which is addressed below) to take into account the Veteran's combat history, and that some type of right shoulder injury has been conceded based on his combat service, and to clarify whether, having reviewed all the more recent treatment records, there is any change in the medical opinion.

B.  Left Shoulder

The Veteran also claims that he has a left shoulder disability due to his active service.  

As an initial matter, the Veteran's service treatment records are silent as to any complaints or treatment for any shoulder condition.  While the Board acknowledges that the Veteran is the recipient of the Combat Infantryman's Badge, he has not alleged that he incurred any specific trauma incident in combat.  See 38 U.S.C.A. § 1154 (West 2014).

Post-service, August 2007 VA treatment records show he complained of left shoulder pain and being unable to rotate his arm back since he returned from Iraq.  See VA treatment records, received June 2017 at p.35 and 38 and of 87.  Examination of the left shoulder revealed decreased posterior movement of the left arm at the level of the shoulder actively and passively, and a diagnosis was recorded of chronic left shoulder pain secondary to excessive use during his time in Iraq (apparently based on the Veteran's reported history).  A plan for x-rays to rule-out rotator cuff pathology was noted.  See VA treatment records, received June 2017 at p.36 of 87.  An October 2007 VA treatment record notes that the Veteran reported no history of trauma, and that x-rays were negative.  See VA treatment records, received June 2017 at p.16 of 87.  

An October 2009 VA treatment record shows the Veteran reported left shoulder pain with range of motion and movement, and feeling like it "popped out" of place.  The record notes no trauma was reported.  Examination revealed 5/5 strength but pain in the supraspinatus area and some weakness and crepitus noticed.  An x-ray was within normal limits, and a possible rotator cuff tear was diagnosed.

The Veteran was afforded a May 2017 VA examination relating to his claimed right shoulder disability.  The examiner, however, did perform range of motion testing and rotator cuff pathology testing on the Veteran's left shoulder as well.  Some limitation of motion was noted, with flexion to 70 degrees, abduction to 90 degrees, external rotation to 30 degrees, and internal rotation to 90 degrees, with painful motion noted.  The examiner checked the box noting that a rotator cuff condition was "suspected," with a positive Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test.  X-rays were unremarkable.  No left shoulder disability was diagnosed, albeit again, the Board acknowledges that the focus on this particular examination was the claimed right shoulder disability.

In this particular case, given the fact that the Veteran is the recipient of the Combat Infantryman's Badge, in light of the August 2007 VA treatment record noting the Veteran reported chronic left shoulder due to excessive use in Iraq (within two years of separation), and the suspected left shoulder rotator cuff pathology, the Board finds that this matter should be remanded so that the Veteran may be afforded a VA examination to more definitively address the nature of his current left shoulder condition, and the etiology.

C.  Scalp Scars

The Veteran's scalp scars are currently assigned a 10 percent rating under Diagnostic Code 7800, effective April 17, 2012.  The Veteran seeks a higher initial rating.  See Rating decision, January 2013; Notice of disagreement, February 2013.

The Veteran was afforded VA examinations in September 2012 and May 2017 (see TBI exam).

Unfortunately, the Board finds that a remand is necessary for a new VA examination because the most recent May 2017 VA examination report does not address some of the eight characteristics of disfigurement, for example, whether the scars have a surface contour that is elevated or depressed on palpation, or whether they are adherent to underlying tissue.  See 38 C.F.R. § 4.118 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the etiology of his claimed right and left shoulder disabilities.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the claimed right and left shoulder disabilities are related to the Veteran's active service, including his combat service.

Regarding the right shoulder, please note to the VA examiner that the Veteran has combat service and is a recipient of the Combat Infantryman's Badge (CIB) and, therefore, that the Board concedes that he incurred some type of right shoulder injury in service as a result of kickback from firing his rifle.  

Please ask the VA examiner to acknowledge in the VA medical opinion that some type of right shoulder injury in combat from firing a rifle has been conceded.

Regarding the left shoulder, please ask the VA examiner to clarify whether the Veteran has any left shoulder disability, including any rotator cuff injury.  Also, please note to the VA examiner that the August 2007 VA treatment record shows chronic left shoulder pain due to excessive use in Iraq.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule a new VA examination to address the current severity of the Veteran's service-connected scalp scars (associated with his residuals of a TBI).  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to address all eight characteristics of disfigurement (DC 7800).

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  


The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


